This is an appeal by the state from a judgment sustaining a demurrer to an indictment charging, or attempting to charge, the defendant in *Page 358 
error with a criminal conspiracy to defraud the state, under the provisions of section 1652, Comp. Stat. of 1921. The state now moves to abandon the appeal by filing the motion following: "Comes now S.P. Freeling, and represents and shows to the court that he was heretofore appointed by the Governor to conduct an investigation concerning the Corporation Commission, and to take such action as deemed necessary, and prosecute any matters demanding prosecution. Your movant shows that a grand jury returned an indictment against E.R. Hughes and others, and that the said defendant Hughes filed a demurrer to the indictment, which demurrer was sustained by Tom G. Chambers, district judge of Oklahoma county; that thereafter an appeal was perfected to this court, and is now pending herein. Your movant further says that at another hearing concerning the subject-matter of this action the witnesses upon whose testimony reliance was had by the state, to wit, J.E. Amis and J.J. Gouy, changed their testimony, and said evidence is now without value to the state of Oklahoma, and no conviction could be had under their testimony. He therefore moves the court to dismiss the appeal in this case. S.P. Freeling, Specially Appointed Prosecutor. Upon showing made, the appeal is dismissed.
DOYLE and EDWARDS, JJ., concur.